FILED
                             NOT FOR PUBLICATION                             APR 22 2013

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SURINDER PAUL                                     No. 11-72145

               Petitioner,                        Agency No. A079-248-868

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 16, 2013 **

Before:        CANBY, IKUTA, and WATFORD, Circuit Judges.

       Surinder Paul, a native and citizen of India, petitions for review of a Board

of Immigration Appeals’ (“BIA”) order dismissing his appeal from an immigration

judge’s decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual

findings, Gonzalez–Hernandez v. Ashcroft, 336 F.3d 995, 998 (9th Cir. 2003), and

we deny the petition for review.

      Substantial evidence supports the agency’s finding that even if Paul suffered

past persecution, the government established by a preponderance of the evidence

that he can reasonably relocate to another part of India. See id. at 1000

(presumption of well-founded fear can be rebutted if the government can show the

applicant could reasonably be expected to relocate). We reject Paul’s contention

that the agency mischaracterized the background documentation. See id. at 1000-

01 (agency may construe “an ambiguous or somewhat contradictory country

report”). Further, although Paul challenges the agency’s treatment of his affidavits,

he does not argue this impacted the agency’s relocation analysis. In light of our

conclusions, we need not address Paul’s contentions regarding the affidavits.

Thus, his asylum claim fails.

      Because Paul did not demonstrate eligibility for asylum, it follows that he

did not satisfy the more stringent standard for withholding of removal. See

Rostomian v. INS, 210 F.3d 1088, 1089 (9th Cir. 2000).

      Finally, substantial evidence also supports the agency’s denial of CAT

protection because Paul failed to demonstrate it is more likely than not he will be


                                          2                                     11-72145
tortured by or with the consent or acquiescence of the Indian government. See

Singh v. Gonzales, 439 F.3d 1100, 1113 (9th Cir. 2006) (denying CAT relief where

petitioner did not show inability to relocate internally). We reject Paul’s

contention that the BIA improperly or inadequately analyzed his CAT claim.

      PETITION FOR REVIEW DENIED.




                                           3                                  11-72145